98 P.3d 1173 (2004)
195 Or. App. 732
Michael BERGER, Petitioner,
v.
STATE OFFICE FOR SERVICES TO CHILDREN AND FAMILIES, Respondent.
BW04593; A117292.
Court of Appeals of Oregon.
Argued and Submitted August 24, 2004.
Decided October 13, 2004.
Peter Miller argued the cause and filed the briefs for petitioner.
Richard D. Wasserman, Attorney-in-Charge, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before WOLLHEIM, Presiding Judge, and DEITS, Chief Judge, and LEESON, Judge pro tempore.
PER CURIAM.
This is a companion case to Berger v. SOSCF (A117291), 195 Or.App. 587, 98 P.3d 1127 (2004). Petitioner seeks judicial review of an agency order under ORS 183.482, asserting that he was entitled to a contested case hearing before the agency issued the order. In Berger(A117291), we held that petitioner was not entitled to a contested case hearing and that the proper method for reviewing the final order at issue was by a petition for review under ORS 183.484 in circuit court. As a result of that holding, we conclude that neither ORS 183.482 nor any other statute gives us jurisdiction over this case. We therefore dismiss the petition for review.
Petition for judicial review dismissed.